Filed 7/14/16 P. v. Bailey CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT




THE PEOPLE,

    Plaintiff and Respondent,                                                          F071487

    v.                                                               (Kings Super. Ct. No. 14CM7688)

DARREN BAILEY,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Steven D.
Barnes, Judge.
         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Kane, Acting P.J., Poochigian, J., and Franson, J.
       Appointed counsel for defendant Darren Bailey asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) We remand to the trial court with directions regarding
the fines and fees, and affirm in all other respects. We provide the following brief
description of the facts and procedural history of the case. (See People v. Kelly (2006)
40 Cal. 4th 106, 110, 124.)
       On January 4, 2014, while an inmate, defendant was searched and found to be in
possession of a usable amount of marijuana.
       On January 22, 2015, defendant pled no contest to possession of marijuana while
in prison (Pen. Code, § 4573.6),1 and admitted a prior prison term (§ 667.5, subd. (b)).
The trial court sentenced him to two years, plus a one-year prior prison term
enhancement. The court ordered him to pay a $300 restitution fund fine (§ 1202.4); a
matching probation revocation fine, stayed upon successful completion of probation
(§ 1202.45); a $780 fine (§ 1202.5); a $40 court operations assessment fine (§ 1465.8);
and a $30 conviction assessment fine (Gov. Code, § 70373).
       On April 27, 2015, defendant filed a notice of appeal.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests that we review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised of the right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.



1      All statutory references are to the Penal Code unless otherwise noted.


                                              2
       Our review of the record raises only one potential issue: We question the amount
of the fines imposed by the trial court and whether the abstract of judgment accurately
reflects the fines imposed. The court did not expressly refer to a $780 fine, although it
appears on the abstract of judgment. We remand to the trial court for it to determine what
fines were imposed, whether they were correct, and whether the abstract of judgment
requires amendment. The trial court is directed to provide a “detailed recitation of all the
fees, fines and penalties on the record,” including their amounts and statutory bases.
(People v. High (2004) 119 Cal. App. 4th 1192, 1200.)
                                      DISPOSITION
       The matter is remanded to the trial court for determination and imposition of all
appropriate fees, fines, and assessments and for possible amendment of the abstract of
judgment. In all other respects, the judgment is affirmed. If the abstract is amended, the
trial court is directed to forward a certified copy of the abstract to the Department of
Corrections and Rehabilitation.




                                              3